Citation Nr: 1214001	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of metarsal bone of the left great toe, as a result of treatment at a Department of Veterans Affairs medical facility in March 2007, June 2007, and August 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with her claims folders.

Although the April 2009 rating decision clearly reopened and then denied the Veteran's claim of entitlement to service connection for a psychiatric disorder on its merits, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The merits of the Veteran's claim for service connection for a psychiatric disorder, as well her claim for compensation pursuant to 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, previously identified as a nervous condition, was last denied by an unappealed October 1982 rating decision.  

2.  The evidence received since the October 1982 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of this issue, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen her claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression.  The claim for service connection for a psychiatric disorder, previously identified as a nervous condition, was originally denied in an October 1982 rating decision on the basis that there was no evidence of a currently diagnosed psychiatric disorder.  The Veteran did not appeal the determination.  Therefore, the October 1982 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

At the time of the October 1982 rating decision, the record contained the Veteran's service treatment records, as well as VA treatment records dating from October to November 1979 and VA pulmonary, orthopedic and audiological examination reports dated in November 1979, May 1980 and August 1982.  The medical evidence of record showed no complaints, findings, treatment or diagnoses of any psychiatric disorder.  

The evidence associated with the claims files subsequent to the October 1982 rating decision includes VA treatment records indicating diagnoses of drug and cocaine dependence as early as August 1990, and later diagnoses of depression.  Also associated with the claims files, a February 2009 letter from the Veteran's Vet Center therapist, indicating she had been receiving treatment for depression since March 2008.  The therapist opined that the Veteran's depression was due to her medical condition and sexual harassment in the military.  The letter included a November 2008 treatment record.  An April 2011 letter from the Veteran's VA treating psychologist was also associated with the claims files.  The letter notes that the psychologist had provided the Veteran treatment for most of the past 2 years for diagnosed schizophrenia and major depressive disorder.  The examiner noted that she had received consistent treatment for these diagnosed psychiatric disorders since 1997.  The psychologist further noted that the Veteran believed that her having to endure sexual harassment in service triggered her psychiatric symptoms.  After reviewing her electronic medical file and her responses during individual psychotherapy sessions, the psychologist opined that there was strong evidence that the psychiatric symptoms were related to experiences she endured during her active duty service.  VA treatment records, as well as the February 2009 and April 2011 opinions are new, in that they were not previously of record.  Presuming the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim, the VA treatment records provide current psychiatric diagnoses and the opinions provide a possible etiological link to the Veteran's reports of experiencing of sexual harassment in service.  Therefore, the etiological opinions raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a psychiatric disorder.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and/or depression, is reopened.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain VA records, conduct additional development, and provide the Veteran with examinations and medical opinions.

Service connection claim

Although there is no medical evidence of record indicating the Veteran has been diagnosed with PTSD, she contends that she has PTSD as a result of sexual harassment in service.  A review of the record reveals that the Veteran received an Article 15 in November 1978 when she was absent from her place of duty.  That same month she requested that she be discharged as soon as possible because her maternal duties to her two-year old daughter interfered with her military duties.  However, during her April 2011 hearing, the Veteran testified that she really requested an early discharge because of the sexual harassment.  The Veteran was discharged from service in January 1999.  

Remand is required to provide the Veteran with an examination and etiological opinions.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Moreover, special rules apply to the handling of PTSD personal assault claims.  Under these rules, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2009); Patton v. West, 12 Vet. App. 272, 280 (1999).  This has not yet been done in this case.  

Here, the Veteran has diagnoses of depression and schizophrenia and has provided competent testimony regarding in-service events and continuity of symptoms since service discharge.  Because there is evidence of currently diagnosed disabilities, an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  

While on remand, the AMC must provide additional notice to the Veteran.  Although the RO sent a form to the Veteran, the Board finds that the information should be provided in a letter to the Veteran.  Where claims of entitlement to service connection for PTSD are based on allegations of personal or sexual assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressful incident or incidents.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(3) (2011).  VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999) (citing VA Adjudication Procedure Manual M 21-1 Part III, Subpart 5.14(c)).  The Board finds that this information must be provided to the Veteran in letter form.

1151 Claim

This claim must be remanded for an additional claims file review and medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Disability compensation is awarded for a qualifying additional disability as if the additional disability were service connected, if it is not the result of the Veteran's willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination.  The proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

A VA examiner examined the Veteran's left foot in June 2008.  Based on a later review of her claims files in conjunction with the examination, the examiner provided opinions in June 2008, September 2008 and November 2008.  The VA examiner opined that it was as likely as not that the Veteran's loss of metarsal bone of the left great toe was the result of VA treatment originating with the March 2007 bunionectomy.  The examiner further opined that the Veteran's post-operative complications were not unusual and that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment on VA's part in furnishing medical treatment.  However, the examiner did not address whether the Veteran had an additional disability as a result of her treatment.  Nor did the VA examiner address whether the Veteran's loss of metarsal bone of the left great toe was an event not reasonably foreseeable by VA medical care providers in providing the treatment in question.  Moreover, the examiner did not provide adequate rationale for the stated opinions.  

Both claims on appeal

Remand is also required to obtain VA and Vet Center medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A review of the Veteran's claims files reveals that, while post-surgical records are of record, the March 2007 and August 2007 surgical reports, as well as other relevant records, are not of record.  Likewise, the Veteran's most recent VA treatment records are dated July 2008.  Moreover, a February 2009 from a counselor at a Vet Center is of record and notes treatment since 2008.  No treatment records are associated with the claims file.  Copies of any available VA records dating from March 2007 to September 2007 and since July 2008 need to be obtained and incorporated in the claims files.  These treatment records should be associated with the claims files.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, including records dated from March 2007 to September 2007, specifically March and August 2007 operative reports, any nursing records, consent forms, and/or investigative reports from 2007, and all records dated from on and after July 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that she can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to expressly include her Vet Center treatment records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Provide the required notice under the VCAA for a PTSD claim based on a personal assault.  VA should advise the Veteran of the evidence from sources other than her service records that may corroborate her account of the stressful incident involving sexual harassment in the military.

4.  After any additional records are associated with the claims file, provide the Veteran a psychiatric examination to assess the nature and etiology of any currently diagnosed psychiatric disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events, and the Veteran's post-service medical and psychiatric history.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  A fully supported rationale must be provided for all opinions, to include citation to evidence of record.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Based on the medical findings and a review of the claims files, the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, to expressly include schizophrenia, depression, and PTSD.  

If a diagnosis of PTSD is made, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of her current psychiatric diagnoses, to include PTSD, schizophrenia, and/or major depressive disorder, are related to the alleged incident(s).  

Regarding any other diagnosed psychiatric disorder, to expressly include schizophrenia and depression, provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that each diagnosed disorder was caused or aggravated by the Veteran's military service.  

5.  After any additional records are associated with the claims file, obtain a VA medical opinion regarding the Veteran's 1151 claim.  A VA physician should review the Veteran's entire claims file, to include the previous medical opinions.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide the following opinions:

(a) Does the Veteran have additional disability due to VA's treatment beginning with a March 2007 bunionectomy?  

(b) If so, is the additional disability due to:  (1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA, (i.e., that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the medical treatment without the Veteran's informed consent), or (2) an event not reasonably foreseeable (based on what a reasonable health care provider would have foreseen)?

(c) The examiner is reminded that disability due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

6.  Thereafter, VA should readjudicate the issues on appeal, to include consideration of entitlement to service connection for PTSD on a de novo basis.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


